                                                                  Case 3:18-cv-04881-JSC Document 260 Filed 03/25/21 Page 1 of 6



                                                         1   STRIS & MAHER LLP
                                                             PETER K. STRIS
                                                         2     pstris@stris.com
                                                             ELIZABETH R. BRANNEN
                                                         3     ebrannen@stris.com
                                                             RACHANA A. PATHAK
                                                         4     rpathak@stris.com
                                                             777 S. Figueroa Street, Suite 3850
                                                         5   Los Angeles, CA 90017

                                                         6   BRIDGET ASAY (pro hac vice)
                                                               basay@stris.com
                                                         7   28 Elm Street, Floor 2
                                                             Montpelier, VT 05602
                                                         8
                                                             T: (213) 995-6800 | F: (213) 261-0299
                                                         9
                                                             Attorneys for Plaintiffs
                                                        10   EMILY AND MALCOLM FAIRBAIRN
777 S. FIGUEROA ST, ST E 3850




                                                        11
                                                                                          UNITED STATES DISTRICT COURT
                                LOS ANGELES, CA 90017




                                                        12
                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                        13
                                                                                              SAN FRANCISCO DIVISION
                                                        14

                                                        15   EMILY FAIRBAIRN and MALCOLM                    Case No. 3:18-cv-04881-JSC
                                                             FAIRBAIRN,
                                                        16                                                  [Hon. Jacqueline Scott Corley]
MAH E R
S T R I S




                                                                           Plaintiffs,
                                                        17
                                                                                                            PLAINTIFFS’ OBJECTIONS TO BILL OF
                                                                   v.                                       COSTS FILED BY FIDELITY
                                                        18
                                                             FIDELITY INVESTMENTS CHARITABLE                INVESTMENTS CHARITABLE GIFT FUND
                                                        19   GIFT FUND,
                                                        20                 Defendant.
                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28


                                                                                          PLAINTIFFS’ OBJECTIONS TO BILL OF COSTS
                                                                                                 CASE NO. 3:18-CV-04881-JSC
                                                                  Case 3:18-cv-04881-JSC Document 260 Filed 03/25/21 Page 2 of 6



                                                         1            Pursuant to Northern District of California Civil Local Rule 54-2, Plaintiffs Emily and

                                                         2   Malcolm Fairbairn set forth their objections to the bill of costs filed by Defendant Fidelity

                                                         3   Investments Charitable Gift Fund, ECF 259. Counsel met and conferred in an effort to resolve the

                                                         4   parties’ disagreement about the taxable costs claimed in Fidelity Charitable’s bill. Declaration of

                                                         5   Rachana Pathak (“Pathak Dec.”) ¶¶ 2-3.

                                                         6            Fidelity Charitable originally sought $271,439.28 in costs. ECF 259 at 2. After counsel for

                                                         7   the parties met and conferred, Fidelity Charitable reduced its request to $250,350.12. Plaintiffs object

                                                         8   to $185,914.39 of this amount.

                                                         9            A. Reporters’ Transcripts & Depositions

                                                        10            The parties have agreed that Fidelity Charitable seeks, and Plaintiffs do not object to, the
777 S. FIGUEROA ST, ST E 3850




                                                        11   following revised amounts:
                                LOS ANGELES, CA 90017




                                                        12            1. Reporters’ Transcripts (Item 8b, Transcripts for appeal): $2,702.20. Pathak Dec. ¶ 4.

                                                        13            2. Depositions (Item 8c, Deposition transcript/video recording): $55,447.79. Pathak Dec. ¶ 5,

                                                        14   Ex. B.

                                                        15            B. Formal Discovery Documents (Reproduction and Exemplification)

                                                        16            In item 8d, Fidelity Charitable seeks $77,235.00 in e-discovery costs. Plaintiffs object to this
MAH E R
S T R I S




                                                        17   entire amount.

                                                        18            Basis of objection: Under Local Rule 54-3(d)(2), e-discovery costs are compensable only to

                                                        19   the extent they are “the equivalent of the ‘physical preparation and duplication of documents.’” eBay

                                                        20   Inc. v. Kelora Sys., LLC, No. C 10-4947 CW (LB), 2013 WL 1402736, at *7 (N.D. Cal. Apr. 5, 2013)

                                                        21   (citation omitted); see Oracle Am., Inc. v. Google Inc., No. C 10-03561 WHA, 2012 WL 3822129, at

                                                        22   *3 (N.D. Cal. Sept. 4, 2012). This includes only costs “that are analogous to ‘making copies,’ as

                                                        23   opposed to costs incurred for the parties’ convenience or attributable to the ‘intellectual effort’

                                                        24   involved in document production.” Apple Inc. v. Samsung Elecs. Co., No. 11-CV-01846-LHK, 2014

                                                        25   WL 4745933, at *11 (N.D. Cal. Sept. 19, 2014); see eBay, 2013 WL 1402736, at *5, *7.

                                                        26            Costs are recoverable, moreover, only for documents actually produced to Plaintiffs. eBay,

                                                        27   2013 WL 1402736, at *7 (“The documents must have been prepared for or tendered to Kelora.”);

                                                        28   Apple, Inc., 2014 WL 4745933, at *11 (“[C]ourts in the Northern District have determined that only

                                                                                                                 1
                                                                                           PLAINTIFFS’ OBJECTIONS TO BILL OF COSTS
                                                                                                  CASE NO. 3:18-CV-04881-JSC
                                                                  Case 3:18-cv-04881-JSC Document 260 Filed 03/25/21 Page 3 of 6



                                                         1   costs associated with documents produced to the opposing party are taxable under Local Rule 54-

                                                         2   3(d)(2).”); Kwan Software Eng’g, Inc. v. Foray Techs., LLC, No. 12-3762, 2014 WL 1860298, at *5

                                                         3   (N.D. Cal. May 8, 2014) (rejecting all e-discovery costs related to unproduced documents).

                                                         4          Here, Fidelity Charitable seeks to recover e-discovery costs that are not compensable under

                                                         5   these standards, and its documentation provides no way to determine which costs are allowable and

                                                         6   which are not. Fidelity Charitable accordingly cannot meet its burden of showing the amount of costs

                                                         7   that are taxable, and its request for e-discovery costs should be denied in its entirety. See Oracle Am.,

                                                         8   2012 WL 3822129, at *3 (denying entirety of request for e-discovery costs because prevailing party

                                                         9   sought costs that were not recoverable); see also Apple, Inc., 2014 WL 4745933, at *3 (“[T]he burden

                                                        10   first rests with the prevailing party to demonstrate the amount of costs that are taxable under relevant
777 S. FIGUEROA ST, ST E 3850




                                                        11   local laws.”); L.R. 54-1(a) (requiring “[a]ppropriate documentation to support each item claimed”).
                                LOS ANGELES, CA 90017




                                                        12          First, Fidelity Charitable seeks recovery for more than just the documents it actually produced

                                                        13   to Plaintiffs. See, e.g., ECF 259-5 at 2-5 (seeking recovery for “third-party data uploads,” printing

                                                        14   binders that were not produced to Plaintiffs, and printing discovery documents for use at depositions,

                                                        15   trial, and closing argument). Indeed, Fidelity Charitable requests costs incurred in 2020 and 2021,

                                                        16   when no documents were produced to Plaintiffs. Neither Fidelity Charitable’s declaration nor the
MAH E R
S T R I S




                                                        17   entries in its supporting documentation state or otherwise make clear that its remaining requests are

                                                        18   limited to documents it produced to Plaintiffs. Because Fidelity Charitable’s materials offer no way

                                                        19   to delineate between produced and unproduced documents, its entire request must be denied.

                                                        20          Fidelity Charitable’s requests for costs associated with printing documents for binders and to

                                                        21   use at depositions, trial, and closing argument should also be denied because those costs were

                                                        22   obviously incurred for Fidelity Charitable’s convenience, not for production to Plaintiffs as the case

                                                        23   law requires. See ECF 259-5 at 2-5.

                                                        24          Second, Fidelity Charitable seeks recovery for numerous items “attributable to the

                                                        25   ‘intellectual effort’ involved in document production,” Apple, Inc., 2014 WL 4745933, at *11, such

                                                        26   as “organizing, searching, and analyzing discovery documents,” eBay, 2013 WL 1402736, at *7. See

                                                        27   also Oracle Am., 2012 WL 3822129, at *3.

                                                        28

                                                                                                                 2
                                                                                          PLAINTIFFS’ OBJECTIONS TO BILL OF COSTS
                                                                                                 CASE NO. 3:18-CV-04881-JSC
                                                                  Case 3:18-cv-04881-JSC Document 260 Filed 03/25/21 Page 4 of 6



                                                         1           Fidelity Charitable’s documentation includes numerous entries for items such as “Technical

                                                         2   Hours (Foldering, Searches, Productions, etc.)” that plainly fall outside the bounds of what is

                                                         3   recoverable. E.g., ECF 259-5 at 28, 40, 45, 51, 60, 65, 70, 74, 79, 83, 100, 104, 122, 126, 130.

                                                         4   Virtually every page of its documentation, moreover, appears to reflect searching of discovery

                                                         5   documents, which is not recoverable. See, e.g., ECF 259-5 at 7 (referencing “Search1,” “Search3,”

                                                         6   and “Search4”); eBay, 2013 WL 1402736, at *7. Despite the apparent inclusion of searching in its

                                                         7   documentation, Fidelity Charitable’s declaration does not state that these entries reflect only costs

                                                         8   actually analogous to “making copies,” as opposed to “intellectual effort” like “organizing, searching,

                                                         9   and analyzing discovery documents.” Id.; ECF 259-1 ¶¶ 8-9 (stating that Fidelity Charitable incurred

                                                        10   costs to “format, convert, store, Bates stamp,” and the like, but not explaining entries that appear to
777 S. FIGUEROA ST, ST E 3850




                                                        11   reflect intellectual effort beyond those items). Because Fidelity Charitable’s materials offer no way
                                LOS ANGELES, CA 90017




                                                        12   to delineate between costs analogous to physical copying and those incurred for convenience or

                                                        13   intellectual effort, its entire request must be denied.

                                                        14           C. Trial Exhibits (Reproduction and Exemplification)

                                                        15           In item 8d, Fidelity seeks $3,168.63 for reproduction and exemplification of trial exhibits.

                                                        16   Plaintiffs object to $2,833.24 of this amount, but agree that $335.39 may be allowed.
MAH E R
S T R I S




                                                        17           Basis of objection: Local Rule 54-3(d)(4) allows “[t]he cost of reproducing trial exhibits,” but

                                                        18   only “to the extent that a Judge requires copies to be provided.” Only the cost of providing materials

                                                        19   to the Court may be recovered; Fidelity may not recover for the cost of providing materials to counsel,

                                                        20   parties, or witnesses. Apple Inc. v. Samsung Elecs. Co., No. 5:12-CV-00630-LHK, 2015 WL

                                                        21   4967769, at *10 (N.D. Cal. Aug. 20, 2015).

                                                        22           Judge Corley’s written pretrial order appears to require all trial exhibits to be printed and

                                                        23   lodged with the Court, but Judge Corley clarified her requirements at a case management conference

                                                        24   on September 16, 2020. Judge Corley stated that she did not “want any hard copies of anything until

                                                        25   after the trial,” and the parties should provide paper copies of only the admitted trial exhibits. Pathak

                                                        26   Dec. ¶ 6, Ex. C (Tr. 5:8-12). Judge Corley made clear that the parties were not required to provide

                                                        27   witnesses or counsel with paper copies of trial exhibits; instead, the parties would utilize the “share

                                                        28   screen” function during trial. Id. (Tr. 6:5-7). Judge Corley agreed that the parties could provide hard

                                                                                                                  3
                                                                                           PLAINTIFFS’ OBJECTIONS TO BILL OF COSTS
                                                                                                  CASE NO. 3:18-CV-04881-JSC
                                                                  Case 3:18-cv-04881-JSC Document 260 Filed 03/25/21 Page 5 of 6



                                                         1   copies of exhibits to witnesses, but this was clearly for the convenience of the parties, not a judicial

                                                         2   requirement. Id. (Tr. 12:15-25).

                                                         3          Fidelity’s supporting documentation reflects only one invoice, for $335.39, associated with

                                                         4   the required binder of admitted trial exhibits. ECF 259-6 at 1, 16. Any other cost should be disallowed.

                                                         5          D. Visual Aids (Reproduction and Exemplification)

                                                         6          In item 8d, Fidelity Charitable seeks $105,293.69 for “the costs of preparing demonstratives,

                                                         7   videotapes, and visual aids for trial.” ECF 259-1 at 4 (¶ 12). Plaintiffs object to this entire requested

                                                         8   amount.

                                                         9          Basis of objection: Under Local Rule 54-3(d)(5), Fidelity Charitable may recover the cost of

                                                        10   preparing only those trial exhibits that are “reasonably necessary to assist the jury or the Court in
777 S. FIGUEROA ST, ST E 3850




                                                        11   understanding the issues at the trial.” Moreover, “only the cost of physical preparation of
                                LOS ANGELES, CA 90017




                                                        12   demonstratives are recoverable under Civ. L.R. 54-3(d)(5); costs associated with the intellectual

                                                        13   effort involved in creating the content of demonstratives are not recoverable.” Ancora Techs., Inc. v.

                                                        14   Apple, Inc., No. 11-CV-06357 YGR, 2013 WL 4532927, at *5 (N.D. Cal. Aug. 26, 2013).

                                                        15          Fidelity Charitable retained Impact Trial Consulting, LLC, which offers services well beyond

                                                        16   the physical preparation of trial exhibits. For example, Fidelity Charitable’s own documentation
MAH E R
S T R I S




                                                        17   makes clear that 138.5 hours, corresponding to $32,692.38, was not attributable to graphics at all, but

                                                        18   rather to services such as “database work,” “deposition video editing,” “trial preparation,” and

                                                        19   “presentation support.” Pathak Dec. ¶ 7, Ex. D at 4. Thus, even if some graphic production costs are

                                                        20   ultimately allowed, at bare minimum these costs should be disallowed.

                                                        21          Fidelity   Charitable’s     supporting   documentation     demonstrates    that   309.25    hours

                                                        22   (corresponding to $72,673.75) was spent on “project meetings” related to graphics and “development

                                                        23   and production” of graphics. Pathak Dec. ¶ 7, Ex. D at 1-3. It is impossible to delineate between

                                                        24   “project meetings” and “development” of graphics on the one hand and “production” of graphics on

                                                        25   the other, so Plaintiffs are unable to determine how many hours were associated with physical

                                                        26   production (allowable) versus intellectual effort (not allowable).

                                                        27          Moreover, Fidelity Charitable does not explain which graphics (or even how many) were

                                                        28   created, and thus Plaintiffs cannot respond to its conclusory assertion that the graphics were

                                                                                                                 4
                                                                                          PLAINTIFFS’ OBJECTIONS TO BILL OF COSTS
                                                                                                 CASE NO. 3:18-CV-04881-JSC
                                                                  Case 3:18-cv-04881-JSC Document 260 Filed 03/25/21 Page 6 of 6



                                                         1   “reasonably necessary.” For example, the first five demonstratives disclosed by Fidelity Charitable,

                                                         2   for use during its opening argument at trial, were merely slides with witnesses’ names, photographs,

                                                         3   and identifying information, see Pathak Dec. ¶ 8, Ex. E. This is not even close to the “complex

                                                         4   financial and economic data” that Fidelity Charitable mentions in its supporting declaration. ECF

                                                         5   259-1 at 4 (¶ 12).

                                                         6          Even graphics reflecting complex information were largely adapted from Fidelity Charitable’s

                                                         7   expert reports, often with little or no change. See Pathak Dec. ¶ 8. Fidelity Charitable has not

                                                         8   explained why it was reasonably necessary to incur $72,673.75 in costs to produce such adaptations.

                                                         9   And to the extent the graphics were revised in ways designed to better reflect the financial information

                                                        10   from expert reports, that is non-taxable intellectual effort.
777 S. FIGUEROA ST, ST E 3850




                                                        11          Because Plaintiffs cannot identify the cost associated with physical production of “reasonably
                                LOS ANGELES, CA 90017




                                                        12   necessary” trial exhibits, Fidelity Charitable’s requests should be disallowed.

                                                        13          E. Witness Fees and Expenses

                                                        14          In item 8e, Fidelity Charitable seeks $552.46 as reimbursement for Christian Zarcu’s travel

                                                        15   and lodging costs in connection with his deposition. Plaintiffs object to this entire requested amount.

                                                        16          Basis of objection: Local Rule 54-3(f) permits only “[p]er diem, subsistence and mileage
MAH E R
S T R I S




                                                        17   payments,” and even those costs are allowed only when “reasonably necessary.” Mr. Zarcu’s travel

                                                        18   and lodging costs were not “reasonably necessary,” because Fidelity Charitable selected both the

                                                        19   location and the date of Mr. Zarcu’s deposition and could have requested a location closer to Mr.

                                                        20   Zarcu’s home. Pathak Dec. ¶ 9, Ex. F. Moreover, Fidelity Charitable has not requested per diem,

                                                        21   subsistence, or mileage payments; nor has it attached any appropriate documentation supporting such

                                                        22   a request. It has instead submitted only the actual costs of Mr. Zarcu’s hotel, train, and taxis. These

                                                        23   are not allowable costs.

                                                        24

                                                        25    Dated: March 25, 2021                              Respectfully submitted,
                                                                                                                 STRIS & MAHER LLP
                                                        26
                                                                                                                 /s/ Rachana Pathak
                                                        27                                                       Rachana Pathak
                                                                                                                 Attorneys for Plaintiffs
                                                        28                                                       Emily and Malcolm Fairbairn

                                                                                                                 5
                                                                                           PLAINTIFFS’ OBJECTIONS TO BILL OF COSTS
                                                                                                  CASE NO. 3:18-CV-04881-JSC
